EXHIBIT 31.1 CERTIFICATION I, Thomas Peterffy, certify that: 1. I have reviewed this Amendment No. 1 to this Annual Report on Form10-K/A for the year ended December31, 2013 of Interactive Brokers Group,Inc.; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; and 3. Based on my knowledge, the financial statements, and other financial information included in this report, fairly present in all material respects the financial condition, results of operations and cash flows of the registrant as of, and for, the periods presented in this report. By: /s/ Thomas Peterffy Name: Thomas Peterffy Title: Chairman, Chief Executive Officer and President Date: March 18, 2014
